Exhibit 99.1 AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT This Amendment No. 2 (the “Amendment”), dated as of June 26, 2008, to that certain Stock Purchase Agreement (the “Agreement”) made as of March 31, 2008 by and between Empire Resorts, Inc., a Delaware corporation (the “Company”), and LRC Acquisition LLC, a New York limited liability company (“Purchaser”), as amended on April 28, 2008, is made pursuant to Section 7.1 of the Agreement. RECITALS: WHEREAS, the Company and Purchaser are parties to the Agreement; WHEREAS, the parties hereto wish to amend the Agreement as set forth below. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements herein contained, the parties do hereby agree, subject to the terms and conditions hereinafter set forth, as follows: 1.Section 1 is hereby deleted in its entirety and replaced with the following: “1.Purchase and Sale of the Shares. The Company hereby agrees to issue and sell to each of the Purchasers, and each of the Purchasers hereby agrees to purchase, the number of Shares of Common Stock set forth opposite such Purchaser’s name on Exhibit A hereto (the “Shares”) for the aggregate purchase price set forth opposite such Purchaser’s name on Exhibit A hereto (the “Purchase Price”), which Purchase Price shall equal a per share price of $1.233 per share.The purchase and sale of 811,030 of the Shares shall take place at 10:00 a.m. on April 28, 2008 at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022, or at such other time and place as the Purchasers and the Company may mutually agree (the “Initial Closing”).
